The Honorable Steve Bell State Senator 500 East Main, Suite 208 Batesville, Arkansas  72503
Dear Senator Bell:
This is in response to your request, on behalf of Mayor Bobby Lassiter of the City Diaz, for an opinion on whether money has been illegally removed from the City of Diaz's Water Revenue Account and, if so, whether one or more prosecutions should be commenced.
I must respectfully decline to issue such an opinion.  Your first question is one of the application of law to a particular set of facts and circumstances.  It is beyond the authority and capability of this office to engage in the factual inquiry necessary to determine whether any violation of law has occurred. If, after investigation, it appears that one or more violations of criminal law may have occurred, decisions about whether to prosecute, who to prosecute, and what charges to bring are left to the sound discretion of the prosecuting attorney having jurisdiction.  This office has no authority over such matters.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh
The Honorable Steve Bell State Senator